By the Court, Beardsley, J.
The defendant’s object cannot be effected by a suggestion on the record and a second judgment for these costs; (Dows v. Boughton, 3 Hill, 452;) and to amend the record now on file, by striking out the amount of the costs inserted in it and substituting the true sum, might lead to confusion. I see no objection, however, to talcing that record from the files and cancelling the docket; and then the defendant may file a new record for the full amount of his costs, to be settled by the taxation of a new bill.
Ordered accordingly.